Citation Nr: 1015136	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-12 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left eye disorder, to 
include atrophy of the left optic nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran served on active duty from August 28, 1961, to 
November 2, 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

This case was previously before the Board in April 2009 at 
which time the service connection claim for atrophy of the 
left optic nerve was remanded.  A review of the file reflects 
that there has been substantial compliance with the actions 
requested in that Remand, and the case has returned to the 
Board for appellate consideration.  See also D'Aries v. 
Peake, 22 Vet. App. 97 (2008) (finding that only substantial 
compliance, rather than strict compliance, with the terms of 
a Board's remand directives is required).

The issue as characterized on the title page of this decision 
has been framed more broadly to include the larger issue of 
entitlement to service connection for a left eye disorder, to 
include atrophy of the left optic nerve.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009); (a claim for a mental 
health disability includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).  


FINDINGS OF FACT

1.  The Veteran's currently diagnosed left eye disorder, to 
include atrophy of the left optic nerve, cataracts and 
posterior scleral staphyloma among other conditions, is not 
etiologically related to the Veteran's period of active 
service or to any service-connected disability.

2.  Currently diagnosed refractive error, to include 
presbyopia/hypermetropia and astigmatism, are developmental 
disorders of the eye, and service connection is, by 
regulation, precluded for such disorders.

CONCLUSION OF LAW

A left eye disorder, to include atrophy of the left optic 
nerve, was not incurred in or aggravated by service, nor 
secondary to a service-connected disorder.  38 U.S.C.A. §§ 
1131 (West 2002 & Supp 2009); 38 C.F.R. §§ 3.303, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claim, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in July 2002 and July 2006.  The 
letters addressed all required notice elements, and were sent 
prior and subsequent to the initial unfavorable decision 
issued by the agency of original jurisdiction (AOJ) in April 
2003.  Specific notice as discussed in the Dingess case was 
provided to the Veteran in a March 2006 letter.  The RO 
readjudicated the claim on appeal in a Statement of the Case 
issued in August 2009.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
a Statement of the Case or Supplemental Statement of the 
Case, is sufficient to cure a timing defect).  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Board further finds that the duty to assist 
requirements have also been satisfied in this case.  
Specifically, all necessary evidence identified by the 
Veteran relative to the claim on appeal has been obtained and 
associated with the claims folder including the Veteran's 
STRs and private and VA medical records. 

In addition, numerous VA examinations and evaluations of the 
eyes have been conducted in this case between 1963 and 2009.  
The 2009 examination was scheduled pursuant to a Board Remand 
issued in 2009, and is a comprehensive examination report 
which provides detailed diagnoses of the currently manifested 
eye disorders and requested medical opinions.  That report is 
in no way inadequate, nor has the Veteran's representative so 
contended.  As such, a new VA examination is not necessary.  

The Veteran has not identified any other pertinent evidence, 
not already of record, which would need to be obtained for an 
equitable disposition of this appeal.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

In January 1998, the Veteran filed an original service 
connection claim for a left eye disorder.

The service treatment records reflect that the Veteran 
sustained a fracture of the right zygomatic arch in October 
1961, for which he was hospitalized and underwent open 
reduction with excellent results.  The October 1961 
separation examination report reflected that clinical 
evaluation of the eyes, pupils and ocular motility was 
normal, and that distant vision was 20/20 bilaterally.  The 
service treatment records  are negative for any indication of 
trauma to the left eye region or any problems associated with 
the left eye during service.

Upon VA examination conducted in November 1963, there were no 
complaints or findings made involving either eye.  X-ray 
films of the zygomatic arch revealed no definite abnormality 
or residual deformity.  

On VA examination conducted in March 1964, the Veteran 
reported pain in the area of the zygomatic arch fracture and 
decreased right eye vision.  An eye examination revealed 
bilateral vision of 20/25 with slight contraction of the 
visual field of the right eye.  Error of refraction was 
diagnosed.  

Upon VA eye examination conducted in April 1969, diagnoses of 
chronic conjunctivitis and impaired visual field of the left 
eye to 70 degrees were made.  When examined by VA in October 
1973, vision was 20/25 bilaterally and chronic conjunctivitis 
and bilateral nasal pterygium were diagnosed.  A VA eye 
examination report of October 1978 revealed vision of 20/20 
bilaterally with limitation of visual fields to 60 degrees.  
Impressions of left eye myopia, bilateral presbyopia and 
bilateral limitation of temporal fields were made.  Upon VA 
examination of September 1981, right eye visual acuity was 
20/30 and left eye visual acuity was 20/25, with full visual 
fields.  When examined in August 1988, bilateral corrected 
vision was 20/20 and the impressions included refractive 
error.  A VA examination report of November 1992 corrected 
near vision of 20 /20, right eye far vision of 20/25 and left 
eye far vision of 20/30.  Diagnoses of left eye pterygium and 
right eye conjunctive irregularity were made.  When examined 
in March 1996, right eye corrected near and far vision was 
20/20 and left eye corrected near and far vision was 20/30.  
Diagnoses of allergic conjunctivitis and refractive error 
were made.

A VA examination report dated in February 2002 shows that the 
Veteran gave a history of head trauma sustained in 1961 
during service, with subsequent constrictive visual field.  
He also gave a history of pterygium excision in both eyes.  
Left eye corrected vision was 20/20 (near) and 20/40 (far).  
Diagnoses including bilateral optic nerve atrophy were made 
and the examiner observed that the atrophy could be 
associated with the head trauma in service in 1961.

The Veteran was afforded another eye examination in April 
2004.  At that time, he gave a history of right zygomatic 
arch fracture with residual impairment of the visual field 
and denied having previous ocular trauma or illness.  The 
Veteran reported loss of vision and a burning sensation.  
Examination of the fundus revealed peripapillary atrophy in 
both eyes.  The following diagnoses were made: bilateral 
senile cataracts, explaining the decreased vision; bilateral 
age-related macular degeneration; refraction error and no 
evidence of pterygium recurrence.  The examiner also 
specifically stated that there was no ocular pathology that 
was secondary to trauma.

Also received for the record was a private medical statement 
of Dr. G. dated in April 2006, reflecting that the Veteran's 
diagnosed conditions included: early cataracts, error of 
refraction, peripapillary atrophy in both eyes, and ocular 
surface disorder, secondary to rosacea.  

A VA examination was conducted in October 2009, and the 
claims file was reviewed.  Left eye corrected vision was 
20/50 (far) and J5 (near), with uncorrected near vision of 
20/400.  There was no evidence of diplopia or field deficit 
by confrontation.  The Veteran reported a two to three month 
history of a bilateral ocular burning sensation and a two 
year history of bilateral blurred vision.  The following 
diagnoses were made: refractive error (hypermetropia, 
astigmatism, presbyopia; blepharitis; trichiasis and 
distichiasis; bilateral senile cataracts; posterior scleral 
staphyloma, and no left optic nerve atrophy noted.  The 
examiner explained that the loss of vision was caused by or 
the result of refractive error and senile cataracts and 
opined that loss of vision (including all the diagnoses 
mentioned in the report) was not caused by or the result of 
active service.  

Analysis

Generally, in order to prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2009); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 53-54.

The Veteran maintains that a currently claimed left eye 
disorder, specifically described as atrophy of the left optic 
nerve with vision loss, is attributable to an injury which 
occurred during service in October 1961.  The Board notes 
that service connection is currently in effect for residuals 
of a fracture of the right zygomatic arch and impaired visual 
field of the right eye.   The Veteran does not specifically 
maintain that the claimed left eye disorder is secondarily 
related to either service-connected condition; however, for 
the sake of completeness, all viable theories of entitlement 
will be discussed.  

Initially, the threshold issue in this case involves whether 
a left eye disorder is currently shown.  The requirement that 
a current disability be present is satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, 
even if the disability resolves prior to the adjudication of 
the claim.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  With respect to the left eye condition specifically 
claimed as left eye optic nerve atrophy, this condition was 
diagnosed upon VA examination of 2002 and again when 
privately evaluated by Dr. G. in April 2006, but failed to be 
diagnosed upon VA examinations of 2004 and 2009; the service 
connection claim for a left eye disorder was filed in October 
2002.  Accordingly, as specifically pertains to disorder 
described as left eye optic nerve atrophy, the definition of 
a current disability as discussed in the McClain case is met.  
The Board also notes that several other left eye disorders 
are also currently diagnosed to include: refractive error 
(hypermetropia, astigmatism, presbyopia); blepharitis; 
trichiasis and distichiasis; bilateral senile cataracts; and 
posterior scleral staphyloma.  As such, indisputably, the 
record contains medical evidence of several currently 
diagnosed left eye disorders  

The remaining question is whether or not a currently 
manifested left eye disorder was incurred during or as a 
result of the Veteran's active service, or is secondarily 
related to a service-connected disorder by virtue of 
causation or aggravation.  

With respect to the second Hickson element, the evidence 
fails to demonstrate that the Veteran ever sustained trauma 
or an injury to the left eye, had decreased left eye visual 
acuity or that any left eye disorder was ever diagnosed 
during his brief period of service.  The October 1961 
separation examination report reflected that clinical 
evaluation of the eyes, pupils and ocular motility was normal 
and that distant vision was 20/20 bilaterally.  The Veteran's 
separation physical examination report is highly probative as 
to the Veteran's condition at the time of his release from 
active duty, as it was generated with the specific purpose of 
ascertaining the Veteran's then- physical condition, as 
opposed to his current assertion which is proffered in an 
attempt to secure VA compensation benefits.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (Observing that although formal 
rules of evidence do not apply before the Board, recourse to 
the Federal Rules of Evidence may be appropriate if it 
assists in the articulation of the reasons for the Board's 
decision).  

It appears that the earliest documented clinical evidence on 
file referencing any diagnosed left eye disorder (other than 
refractive error- which will be discussed more fully below), 
was dated in 1969 when chronic conjunctivitis and impaired 
visual field of the left eye to 70 degrees were diagnosed.  
This initial clinical diagnosis was made several years after 
the Veteran's separation from service.  Evidence of a 
prolonged period without medical complaint and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In this case, there is no 
evidence of a chronic left eye disability during the 
Veteran's period of active service, or of continuity of 
symptomatology after active service.  

A Veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his active service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico 
v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the 
third part of the Hickson analysis. 
In this case, the most probative evidence does not establish 
or even suggest that that an etiological relationship exists 
between any currently manifested left eye disorder and the 
Veteran's period of active service.  

With respect to the left eye disorder specifically claimed as 
atrophy of the left optic nerve, a medical opinion on file 
addressing the as to the etiology of this condition was 
offered upon VA examination of 2002.  At that time, bilateral 
optic nerve atrophy was diagnosed, and the examiner observed 
that the atrophy could be associated with the head trauma in 
service in 1961.  In Obert v. Brown, 5 Vet. App. 30 (1993), 
the Court held that a medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish a plausible claim.  See also Tirpak v. Derwinski, 2 
Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 
(1998); Bloom v. West, 12 Vet. App. 185 (1999) (by using the 
term "could," without supporting clinical data or other 
rationale, a medical opinion simply is too speculative in 
order to provide the degree of certainty required for medical 
nexus evidence).  In essence, the opinion expressed is 
couched in terms which make it speculative at best, merely 
indicating that there is a possible chance of a nexus.  
However, evidence subsequently added to the record reflects 
that no left eye optic nerve atrophy is currently shown and 
has not been shown since 2006, nor since 2002 has any 
evidence been presented establishing or even suggesting that 
left eye optic nerve atrophy previously shown is in any way 
etiologically related to service.  

With respect to the Veteran's claimed left eye vision loss, 
this has been etiologically linked to diagnosed bilateral 
senile cataracts and refractive error.  In turn, the file 
contains a VA medical opinion provided in 2009 specifically 
finding that left eye vision loss associated with the 
aforementioned diagnoses was not caused by or the result of 
his active service.  There has been no medical evidence or 
opinion presented to the contrary.  In addition, the Veteran 
has not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

In addition, with respect to the specific diagnoses of 
refractive error/presbyopia/astigmatism/hypermetropia made in 
2009, under 38 C.F.R. § 3.303(c), congenital or developmental 
abnormalities, and refractive error of the eye, are not 
considered diseases or injuries within the meaning of 
applicable legislation governing the awards of compensation 
benefits.  The Board points out refractive error of the eyes 
due to such eye disorders as myopia, presbyopia and 
astigmatism are not a disability for VA purposes.  See 38 
C.F.R. §§ 3.303(c), 4.9; McNeely v. Principi, 3 Vet. App. 
357, 364 (1992).  While service connection may be granted, in 
limited circumstances, for superimposed disability on a 
constitutional or developmental abnormality (see VAOPGCPREC 
82-90, 55 Fed. Reg. 45,711 (1990); see also Carpenter v. 
Brown, 8Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993)), there is no evidence whatsoever 
that such occurred in this case.  The Veteran's service 
treatment records do not document any injury or a disease 
affecting the left eye and revealed no evidence of left eye 
visual deficit or injury.  In short, the evidence does not 
reflect aggravation.  Because refractive error is excluded 
from the definition of a disease for which service connection 
may be granted, the statutory provision of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt is not for application.  
As a matter of law, the claim for service connection for an 
eye condition, to the extent claimed as refractive 
error/presbyopia/astigmatism/hypermetropia, must be denied.

Further, with respect to all of currently diagnosed left eye 
disorders considered collectively, essentially there has been 
no competent and probative evidence or opinion presented for 
the record which establishes an etiological relationship 
between any currently diagnosed left eye disorder and service 
or any service-connected disorder.  The Board has considered 
the Veteran's lay assertions to the effect that he has a left 
eye disorder which is etiologically related to an injury in 
service.  While the Veteran is certainly competent to relate 
his symptomatology, there is no evidence that he possesses 
the requisite medical training or expertise necessary to 
render him competent to offer evidence on matters such as 
medical causation, to include on a secondary basis.  Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995).  Essentially it is 
beyond the Veteran's competency to provide such an opinion.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining that a Veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  As such, lay statements provided by the Veteran 
as to etiology of his claimed left eye disorder are of far 
lower probative value than medical evidence of record, which 
does not reveal any indication of any left eye trauma, injury 
or clinical disorder in service or establish an etiological 
relationship between a currently manifested left eye disorder 
and service or a service-connected disorder.  See Davidson v. 
Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a left eye disorder, to include atrophy of the left optic 
nerve.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit 
sought on appeal is therefore denied.


ORDER

Entitlement to service connection for a left eye disorder, to 
include atrophy of the left optic nerve is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


